Citation Nr: 1125507	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  07-34 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (R0) in
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February 1943 to March 1947.  He died in March 2004; the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the RO.

The  issue of entitlement to accrued benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The Veteran died in March 2004 due to gangrene of the left leg as a consequence of peripheral vascular disease.

At the time of his death, a combined disability rating of 100 percent had been in effect since January 5, 1996 for his variously service-connected disabilities.  

The appellant contends that the Veteran was totally disabled by service-connected disabilities for 10 years prior to his death and that she is entitled to VA dependency and indemnity compensation.  38 U.S.C.A. § 1318 (West 2002).

She also appears to relate his death to a claim for compensation for additional disability due to VA medical treatment pursuant o 38 U.S.C.A. § 1151 (West 2002) that was pending when he died.  

The Veteran's death certificate shows he was hospitalized as an inpatient at Evangelical Community Hospital at the time of his death.  These final hospitalization records have not been associated with the claims file, therefore, they should be obtained.  

Accordingly, the case is REMANDED to the RO for the following action:

		1.  The RO should take appropriate steps to contact the appellant in order to request that she provide the necessary authorization for the release of private medical records from Evangelical Community Hospital referable to the Veteran's final hospitalization leading up to and including his death in March 2004.  

The appellant also should be notified that she may submit medical evidence and treatment records in support of her claims. 

If the RO is unsuccessful in obtaining the private hospital records, the appellant and her representative should be notified of this and asked to provide a copy of the outstanding medical records if possible. 

2.  After completing all indicated development, the RO should then readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the appellant and her representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

